 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,
10                            Plaintiff,
                                                                    NO. C19-913RSL
11                     vs.
                                                                    ORDER OF REFERENCE ON
12    UNIFIED GROCERS, INC.,                                        CONSENT TO THE UNITED STATES
                                                                    MAGISTRATE JUDGE
13                            Defendant.
14

15
               IT IS HEREBY ORDERED that the above-captioned matter be referred to United States
16
     Magistrate Judge Michelle L. Peterson for the conduct of all further proceedings and the entry of
17
     judgment in accordance with 28 U.S.C. § 636(c) on the consent of the parties per the Joint Status
18
     Report.
19
               All future documents filed in this case shall bear the cause number C19-913MLP.
20

21
               DATED this 8th day of August, 2019.
22

23

24                                                   A
                                                     Robert S. Lasnik
25
                                                     United States District Judge
26

27

28   ORDER OF REFERENCE ON CONSENT TO THE UNITED STATES MAGISTRATE JUDGE
